OPINION ON MOTION FOR REHEARING
PER CURIAM.
Appellant has filed a motion for rehearing in which it is contended that the reasonable explanation for failure to timely make the cost deposit was not because of counsel’s preoccupation with other business but was primarily the result of inadvertence. Attached to the motion is another affidavit which details counsel’s disabilities following surgery, including her weakness and fatigue and the continual need for additional rest and rehabilitation. The affidavit says:
Because of the pain I was experiencing as a result of the surgery and the aftereffects of depression, combined with the increased mental stress and strain of trying to catch up on a heavy backlog of work, I failed to realize that May 31,1983 was the deadline to file a cost bond or deposit in this case. At approximately 4:00 p.m., June 6,1983,1 realized that the date had passed, and I immediately began working on the cost bond and a motion for extension.
The affidavit concludes:
The late filing of the cash deposit was not a deliberate or intentional act on my part. Although I had not recovered, I was trying to work full time for my employer and to do the best that I could under difficult and trying physical and mental circumstances. The late filing of the cash deposit was certainly inadvertent and unintentional on my part and was the result of the unforeseeable cir*841cumstances of a lengthy recovery from unexpected surgery.
Black’s Law Dictionary, 5th Ed., 1979, defines “inadvertence” as:
Heedlessness; lack of attention; want of care; carelessness; failure of a person to pay careful and prudent attention to the progress of a negotiation or a proceeding in court by which his rights may be affected.
Webster’s Third New International Dictionary (1971) defines “inadvertence” as:
1. The fact or action of being inadvertent; lack of care or attentiveness: INATTENTION
2. An effect of inattention: a result of carelessness: an oversight, mistake, or fault from negligence.
The affidavit of counsel that she failed to realize the deadline for filing the bond indicates a lack of attention and want of care on her part. Thus, it appears that there is a showing of inadvertence on the part of counsel. Yet, in practically every case where a Rule 21c motion has been denied, there has been a lack of attention and a want of care on the part of counsel. Otherwise, there generally would be no need for extensions to complete the appeal (except of course the numerous extensions for “busy” court reporters).
In Brice v. Brice, 581 S.W.2d 699 (Tex. Civ.App.—Dallas 1979, no writ), the court held that counsel’s reliance upon a deputy district clerk’s statement as to when the record had to be filed was not the result of inadvertence. In Stanford v. Greggton Motor Service, Inc., 579 S.W.2d 526 (Tex.Civ.App. —Tyler 1979, no writ), the record was not requested until four days before it was due in the appellate court. The explanation for the delay was that counsel was engaged in interviewing persons to fill positions in a legal service office and “through inadvertence” did not make the request for the transcript and statement of facts until just before they were due to be filed. The court denied the motion for extension of time and held there was no reasonable explanation for waiting until the fifty-sixth day after judgment to request the record. In Shepard v. Shepard, 572 S.W.2d 86 (Tex.Civ.App. —Houston [1st Dist.] 1978, writ ref’d n.r.e.), the court denied a timely filed motion where the request for the record was made two days after it was due in the appellate court.
In each of these cases it could be said that counsel’s conduct resulted from inadvertence, that is, it was the result of “heedlessness, lack of attention, want of care and carelessness.” In 1980, it was noted that “ ‘[Reasonably explaining the need for the extension’ is a phrase that has sometimes been misunderstood.” Pope and McConnico, Practicing Law with the 1981 Texas Rules, 32 Baylor L.Rev. 457 at 502. That misunderstanding may still continue. Perhaps the word “inadvertence” should not be a part of the explanation of “reasonably explaining.” Otherwise, it is impossible to reconcile the results in the three cited cases, where counsel’s conduct evidenced a want of care and lack of attention, with the language used in all of the cases to define “reasonably explaining.”
A review of Justice Guittard’s dissent in Sloan v. Passman, 538 S.W.2d 1 (Tex.Civ. App.—Dallas 1976, no writ), indicates that his argument was based upon the holding in Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124 (1939), where the court set forth the standard of review to be used in determining whether a default judgment should be set aside and a new trial ordered in any ease in which the defendant failed to answer before judgment had been entered. In the Craddock case, Commissioner Hickman said a new trial should be ordered when the failure to answer “was not intentional, or the result of conscious indifference on his part, but was due to a mistake or an accident.” The court in that opinion did not use the word or set a standard based upon “inadvertence.” Instead, that term was added to the Craddock language by the dissent in Sloan and eventually adopted in Meshwert v. Meshwert, 549 S.W.2d 383 (Tex.1977).
What then are we to do with a contested motion for an extension of time where the *842conduct results from lack of attention and want of care and comes within the definition of “inadvertence” which also means fault from negligence? In Joslin v. Joslin, 636 S.W.2d 519 (Tex.App.—Corpus Christi 1982, no writ), the court held that an error resulting from indifference, negligence or disregard is not based on a plausible explanation and therefore cannot be considered to be reasonable. We agree with that holding, but recognize that if “inadvertence” is to be a part of the definition of “reasonably explaining” it must under a recognized definition include lack of attention, want of care and fault from negligence.
We believe the rule was intended to cover situations like those in Anderson v. Coleman, 626 S.W.2d 301 (Tex.1981), where counsel was hospitalized at the time the motion for rehearing should have been filed, even though we have difficulty concluding that such circumstance “was the result of inadvertence, mistake or mischance.” But we have serious doubts that the rule was intended to cover a situation where counsel was in the office and working during the fifteen-day period within which the bond or cash deposit should have been filed after the motion for new trial was overruled by operation of law. It appears that if we are to continue to interpret “reasonably explaining” as meaning any plausible statement of circumstances indicating that the failure to timely file was the result of “inadvertence,” then it seems that we will be compelled to grant practically every motion filed for an extension of time to meet some appellate requirement because many motions reflect some carelessness and negligence upon the part of counsel.
Following the Meshwert definition and concluding that counsel’s failure to meet the necessary appellate deadlines was not deliberate or intentional but the result of inadvertence, we grant the motions to extend the time to file the cash deposit and the time to file the transcript and statement of facts.